Raum, J., concurring: I agree with the conclusions of the prevailing opinion on both issues, i.e., (1) that collateral estoppel, a doctrine of limited scope in Federal tax cases, cf. Commissioner v. Sunnen, 333 U.S. 591, has no application here, where petitioner was neither a party nor in privity with a party in the prior litigation; and (2) that the stock options, which were not productive of taxable income to the employees, and which otherwise did not result in any recognizable or taxable gain or loss to the corporation, could not affect the earnings- and-profits account of the corporation. However, the opinion herein contains expansive discussions on both points, some of which may be unnecessary to the decision or dubious in character, and which should not be taken as binding upon the Court in other situations. Scott, Fay, Dawson, Tannenwald, Irwin, and Hall, //., agree with this concurring opinion.